Title: To Thomas Jefferson from Samuel Smith, 30 October 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore 30. Octr. 1805
                  
                  My Son Louis B. Smith has it in Contemplation to Spend the Winter at Madrid. will you do me the favor to give him an introduction to Mr. Bowdoin—he perhaps may not be at Madrid but It is possible he may, in any Case your letter will be of infinite importance,—I have not the least Acquaintance with Mr. Bowdoin.—If required Louis might be the Bearer of Dispatches he will land in Lisbon, and expects to Sail on Sunday next—I am Sir,
                  With the highest Esteem Your Obed Serv.
                  
                     S. Smith
                     
                  
               